Shaw, C. J.
The plaintiffs, in their bill, set forth that
they are the assignees of the estate of Levi Dickman, an insolvent debtor; that all the property of said Dickman, liable for his debts, has been assigned to them; that said Dick-man, within six months before the filing of the petition for proceedings against him, having reasonable cause to believe himself insolvent, conveyed real estate to the defendant, in fraud of the insolvent laws, in order to give him an illegal preference ; and that the defendant, when accepting said conveyance, had reasonable cause to believe said Dickman insolvent; by means of which proceedings, and by force of the statute, the said estate vested in the plaintiffs. The bill waives all claim for discovery, and dispenses with any answer on oath.
It appears to the court that the plaintiffs set out a complete title to the estate. As they ask no aid from the defendant, by way of discovery, but depend upon proofs within their own power, the same proof, which would support the bill, would sustain a real action.
One reason assigned for proceeding in equity is, that the plaintiffs may have the benefit of a decree requiring the defendant to discharge or convey his interest, in order to clear the title of a cloud. But nothing can more effectually clear the title of all cloud, than the judgment of a court of law, upon the very question of title, in a real action.
We are of opinion that the plaintiffs have a plain, adequate and complete remedy at law, and that the court have no jurisdiction in equity. See Law v. Thorndike, 20 Pick. 317.

Bill dismissed